Case 2:21-cv-06656-VAP-MAR Document 3 Filed 08/16/21 Page 1 of 2 Page ID #:13



  1

  2

  3

  4

  5

  6

  7

  8                                     UNITED STATES DISTRICT COURT

  9                                 EASTERN DISTRICT OF CALIFORNIA

 10

 11    KENDALL DEJUAN SIMON,                                   1:21-cv-01221-SAB (PC)

 12                        Plaintiff,
                                                               ORDER TRANSFERRING CASE TO THE
 13              v.                                            CENTRAL DISTRICT OF CALIFORNIA

 14    STATE OF CALIFORNIA,
 15                        Defendant.
 16

 17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

 18   U.S.C. § 1983.

 19           The federal venue statute requires that a civil action, other than one based on diversity

 20   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all

 21   defendants are residents of the State in which the district is located, (2) a judicial district in which

 22   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

 23   of the property that is the subject of the action is situated, or (3) if there is no district in which an

 24   action may otherwise be brought as provided in this section, any judicial district in which any

 25   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. §

 26   1391(b).

 27   ///

 28   ///
                                                           1
Case 2:21-cv-06656-VAP-MAR Document 3 Filed 08/16/21 Page 2 of 2 Page ID #:14



  1

  2            In this case, none of the defendants reside in this district. The claim arose in Los Angeles

  3   County, which is in the Central District of California. Therefore, plaintiff’s claim should have

  4   been filed in the United States District Court for the Central District of California. In the interest

  5   of justice, a federal court may transfer a complaint filed in the wrong district to the correct

  6   district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

  7            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

  8   States District Court for the Central District of California.

  9
      IT IS SO ORDERED.
 10

 11   Dated:     August 16, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                                          2
